ORDER
PER CURIAM.
Employee, William Lee, appeals the decision of the Labor and Industrial Relations Commission denying him unemployment compensation benefits. The Commission denied unemployment benefits because it found Employee voluntarily quit his previous job without good cause attributable to the work or the employer, and accepted a new job which was not more remunerative than the previous job. Employee claims the Commission erred in finding that Employee’s new job was not more remunerative than his previous job.
We have reviewed the parties’ briefs and the record on appeal. We find the Commission could have reasonably made its finding, as it was supported by competent and substantial evidence. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).